Dismissed and Memorandum Opinion filed May 9, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-01078-CV

          LEONCIO ESPAILLAT AKA LEONARDO ESTRELLA
                AKA FRANKLIN BRUGAL, Appellant

                                        V.

    MICHAEL WEST, INDIVIDUALLY AND AS EXECUTOR OF THE
             ESTATE OF FLOYD WILSON, Appellee

                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2007-48389

              MEMORANDUM                         OPINION
      According to information provided to this court, this is an appeal from
orders granting summary judgment signed April 23, 2012, and October 11, 2012,
and made final by a judgment signed October 26, 2012. The record in this appeal
was due on or before December 27, 2012. Appellant requested and was granted a
60-day extension of time to file the record until February 25, 2013. The record was
not filed. On March 5, 2013, the court issued a notice that the record was past due.
The Harris County District Clerk advised this court that appellant had not paid for
preparation of the record. On March 12, 2013, the court notified appellant that the
appeal was subject to dismissal unless appellant provided proof of payment for the
clerk’s record by March 27, 2013. See Tex. R. App. P. 37.3(b).
      In addition, our records reflect that appellant has not paid the $175.00
appellate filing fee in this case. On December 13, 2013, this court notified
appellant that the filing fee was past due. No response was filed.
      On March 27, 2013, appellant requested a final extension of time to pay for
preparation of the record. On March 28, 2012, this court ordered appellant to pay,
or make arrangements to pay, for the record, provide this court with proof of
payment, and pay the appellate filing fee on or before April 15, 2013. In the order,
the court notified appellant that appeal was subject to dismissal unless appellant
complied with the order. See Tex. R. App. P. 37.3(b). The clerk’s record has not
been filed. Appellant has not provided this court with proof of payment for the
record, paid the filing fee, or filed any other response to this court’s March 28,
2013, order.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Boyce, Jamison, and Busby.




                                          2